21-1330-cv
Isaly v. Boston Globe Media Partners LLC

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT
                                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
13th day of January, two thousand twenty-two.
Present:
                DENNIS JACOBS,
                REENA RAGGI,
                WILLIAM J. NARDINI,
                      Circuit Judges.

_____________________________________
SAMUEL D. ISALY,
                         Plaintiff-Appellant,
                v.                                                   21-1330-cv
BOSTON GLOBE MEDIA PARTNERS LLC,
                         Defendant-Appellee,
BOSTON GLOBE MEDIA PARTNERS LLP,
DAMIEN GARDE

                         Defendants.
_____________________________________

 For Plaintiff-Appellant:                       ALAN S. LEWIS (John J. Walsh, Nicholas W. Tapert
                                                on the brief), Carter Ledyard & Milburn LLP, New
                                                York, NY

 For Defendant-Appellee:                        JONATHAN M. ALBANO (Kenneth I. Schacter on the
                                                brief), Morgan, Lewis & Bockius LLP, New York,
                                                NY


                                                    1
        Appeal from orders and judgment of the United States District Court for the Southern
District of New York (Laura Taylor Swain, J.).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the orders and judgment of the district court are AFFIRMED.

        Plaintiff-Appellant Samuel Isaly appeals from the district court’s September 23, 2020,
Memorandum Order granting Defendant-Appellee Boston Globe Media Partners LLC’s
(“BGMP”) motion to dismiss Isaly’s Second Amended Complaint (“SAC”), the judgment entered
by the district court on September 23, 2020, and the district court’s May 13, 2021, Memorandum
Order denying Isaly’s motion for reconsideration. We assume the reader’s familiarity with the
record.

         We review the dismissal of the SAC de novo, accepting as true all factual allegations and
drawing all inferences in the plaintiff’s favor. Biro v. Conde Nast, 807 F.3d 541, 544 (2d Cir.
2015). “Under New York law a defamation plaintiff must establish five elements: (1) a written
defamatory statement of and concerning the plaintiff, (2) publication to a third party, (3) fault, (4)
falsity of the defamatory statement, and (5) special damages or per se actionability.” Palin v. N.Y.
Times Co., 940 F.3d 804, 809 (2d Cir. 2019). The parties agreed that, for the purposes of the
motion to dismiss, the applicable standard of fault was “gross irresponsibility.” See Chapadeau v.
Utica Observer-Dispatch, 38 N.Y.2d 196, 199 (1975) (holding publisher not at fault where it had
not “acted in a grossly irresponsible manner without due consideration for the standards of
information gathering and dissemination ordinarily followed by responsible parties”). Several
factors are relevant to whether a publisher acted in a grossly irresponsible manner, including

       whether sound journalistic practices were followed in preparing the defamatory
       article, whether normal procedures were followed and whether an editor reviewed
       the copy, whether there was any reason to doubt the accuracy of the source relied
       upon so as to produce a duty to make further inquiry to verify the information, for
       example, by checking secondary sources, and whether the truth was easily
       accessible.

Hawks v. Record Printing and Pub. Co., 486 N.Y.S.2d 463, 466 (App. Div. 1985) (citations
omitted); accord Dalbec v. Gentleman’s Companion, Inc., 828 F.2d 921, 924-25 (2d Cir. 1987).

        Isaly argues that he is physically incapable of taking the actions attributed to him in the
article—primarily, sending inappropriate emails—published by BGMP because he is quadriplegic,
a condition that “imposes severe, immobilizing limitations on the use of his arms, legs, hands, and
fingers which require him to have the assistance of a personal aide” to carry out many daily
activities, SAC ¶ 5, including “operating communications devices[] such as a computer keyboard
and mouse, telephones[,] and other workplace mechanisms,” SAC ¶ 10. Because BGMP’s
reporter, Damien Garde, had an opportunity to observe him at a pre-publication interview, Isaly
argues that Garde should have realized that his sources’ allegations were inconsistent with the
reality of Isaly’s physical condition. But none of the allegations in the SAC and nothing in the



                                                  2
transcript of the pre-publication interview 1 suggest that what Garde witnessed that day was
inconsistent with his sources’ stories or even suggested that they might be untrue. The SAC alleges
that Isaly retains limited use of his arms and hands, and the interview transcript reflects that Isaly
could use a fork. The transcript further reflects that Isaly receives help from a number of
colleagues and assistants with daily tasks, including eating and operating computers. The reality
of Isaly’s physical condition and the level of support he receives, as observed by Garde during the
interview, do not undermine the allegations made in the article. Isaly has therefore not sufficiently
alleged that BGMP acted in a grossly irresponsible manner by publishing Garde’s story. 2

        Isaly’s remaining arguments in support of the sufficiency of his allegations of gross
irresponsibility are similarly unavailing. Isaly asserts that Garde made no meaningful attempt
during the interview to test the allegations that would be made in the forthcoming article. This
contention is flatly contradicted by the interview transcript, which reflects that Garde asked
whether nearly all of the specific allegations made in the article were true. Isaly next points to
statements by his colleagues during the interview, which he characterizes as “unequivocal” and
“squarely in tension with the notion that Mr. Isaly engaged in sexual misconduct in the workplace.”
Isaly Br. 27–28. Again, this argument is contradicted by the transcript. At most, the other
employees interviewed stated that they had not heard of any complaints about Isaly’s behavior.
And the firm’s human resources director acknowledged receiving some complaints about Isaly’s
behavior but maintained that these complaints did not rise to “a level of harassment or sexual
harassment” which she defined as “severe, pervasive activity.” App’x 121. Nor does Isaly explain
how it was grossly irresponsible for BGMP to credit its own reporting over sources provided by
the subject of that reporting. Isaly must plausibly plead not just that there was some evidence
against the allegations of the article, but that BGMP acted in a “grossly irresponsible manner
without due consideration for the standards of information gathering and dissemination ordinarily
followed by responsible parties.” Chapadeau, 38 N.Y.2d at 199; see also Hawks, 386 N.Y.S.2d at
466 (stating that publisher acts in grossly irresponsible manner when, in light of “reason to doubt
the accuracy of the source relied upon,” it neglects a “duty to make further inquiry to verify the
information”).




1
  The district court correctly concluded that it could consider the transcript in ruling on BGMP’s motion to dismiss
because it was a document of which Isaly had knowledge and upon which Isaly relied in bringing suit. See Chambers
v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002). Moreover, Isaly failed to challenge the district court’s reliance
on the transcript and, to the contrary, relied on the transcript in both his opening and reply briefs on appeal. Any
objection to the district court’s consideration of the transcript is therefore waived. Pettaway v. Nat’l Recovery Sol.,
LLC, 955 F.3d 299, 305 n.2 (2d Cir. 2020).
2
  Isaly also argues that the article misrepresented his physical condition by describing him as “partially paralyzed,”
App’x 33, and “without the use of his legs,” id. at 39, and that these misrepresentations alone establish BGMP’s gross
irresponsibility. Even assuming that such a misrepresentation could establish gross irresponsibility, this argument is
contradicted by the allegations of the SAC and the interview transcript. Isaly specifically alleged in the SAC that he
retains some use of his arms and hands. And, as noted above, the interview transcript reflects that Isaly retains enough
motor function to feed himself using a fork. Moreover, Isaly’s characterization of the article overlooks the article’s
acknowledgement that Isaly occasionally requires assistance with eating, undermining his assertion that the article
unambiguously portrays him as capable of full use of his arms and hands. While Isaly is entitled to reasonable
inferences in his favor in defending against a motion to dismiss, it is the court’s duty to review the “entire publication
. . . in terms of its effect upon the ordinary reader.” Silsdorf v. Levine, 462 N.Y.S.2d 822, 825 (1983).



                                                            3
        Isaly next questions Garde’s use of anonymous sources. But none of the allegedly
defamatory statements in the article “were based wholly on information from unverified and
anonymous sources.” Biro, 807 F.3d at 546 (internal quotation marks omitted) (stating that use of
anonymous sources was insufficient to establish plausibility that publisher of allegedly defamatory
statement acted with requisite level of fault—there, actual malice). The article cites a named
source with contemporaneous documentary evidence in addition to the anonymous sources. And
Isaly pleads no facts that cast doubt on the reliability of Garde’s anonymous sources or that call
into question the article’s assertion that each was first contacted by Garde and interviewed
separately. His argument that depositions might reveal that the article mischaracterized the
sources’ statements is purely speculative. See DiStiso v. Cook, 691 F.3d 226, 230 (2d Cir. 2012)
(“A court cannot credit a plaintiff’s merely speculative or conclusory assertions.”).

        “[W]ithout ‘substantial reasons’ to doubt the accuracy of the material or the trustworthiness
of its author, a publisher is entitled to rely on the research of an established writer.” Weiner v.
Doubleday & Co., Inc., 74 N.Y.2d 586, 596 (1989). Because Isaly has not pleaded facts plausibly
alleging that BGMP acted in a grossly irresponsible manner, we affirm the district court’s dismissal
of the SAC and denial of Isaly’s motion for reconsideration.

                                          *      *       *

      We have considered Isaly’s remaining arguments and find them to be without merit.
Accordingly, we AFFIRM the decisions and judgment of the district court.

                                                              FOR THE COURT:
                                                              Catherine O’Hagan Wolfe, Clerk




                                                 4